DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Amendment filed on September 25, 2020.  Accordingly, claims 1-8 and newly added claims 9-11 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed voltage measurement method in combination as claimed including:
Selecting a number j of height values in a vertical direction of a transmission line;
Measuring electric field strength values of a corresponding spatial position through the m sensors respectively, and calculating an electric field strength average value of the corresponding spatial position according to the acquired m electric field strength values, wherein j and m are positive integers, and the j spatial positions are below the transmission line; and 
Calculating a voltage of the transmission line according to j electric field strength average values.
With regard to claim 6, the prior art does not teach, suggest or render obvious the claimed voltage measurement apparatus in combination as claimed including:
The plurality of sensor units is configured to measure electric field strength values of different spatial positions; the different spatial positions are spatial positions below a transmission line and at each of a number j of height values selected in a vertical direction of the transmission line from a ground, a number of the plurality of sensor units is m, and j and m are positive integers; and
The data analysis unit is configured to analyze the converted electric signal corresponding to the each sensor unit, determine whether an electric field exists in a space to be measured corresponding to the each sensor unit, under a condition that an electric field exists in the space to be measured corresponding to the each sensor unit, calculate an electric field strength value of the each sensor unit in the corresponding space position according to the emitting laser signal, acquire an electric field strength average value of the corresponding space position according to the m electric field strength values of a same space position, and calculate a voltage of the transmission line according to j electric field strength average values, wherein j and m are positive integers.
With regard to claims 2-5 and 7-11, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Yang et al. (CN 101696990 A) relates to a non-contact type verification method for ultra-high voltage transmission line.  The method it comprises the following steps: building measuring points; determining the quantity and the position of the number of the measuring point according to the number of the lightning line is determined, when the number of transmission lines is N, the number of wire is M, the number of measurement points is Nx1. 4 + M, all measurement points distributed along the same straight line and ultra-high voltage transmission line perpendicular to the projection line of the ground, the straight line have the same height from the ground; measuring point of the two ends are respectively positioned between the measured ultra-high voltage transmission line side; measuring the electric field obtaining power frequency electric field strength on the each measuring point for power frequency electric field sensor; and establishing a three-dimensional rectangular coordinate system.  However, Yang et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.
Wang et al. (CN 102262179 A) relates to an active monopolar current voltage integrated sensor.  The monopolar current voltage integrated sensor  comprises a signal detection unit, a signal processing unit and a wireless transmission expansion unit; the signal detection unit, used for collecting the transmission current signal, the signal processing unit, for processing the collected current signal to calculate the measured current, the wireless transmission extension unit for transmitting a measurement data information through wireless communication network; the signal detecting unit comprises a current sensor, a voltage sensor, and said voltage sensors are arranged in high voltage bus and the current sensor, the current sensor is Rogowski coil, and the voltage sensor is a capacitive alternative electric field sensor. However, Wang et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858